OPINION — AG — **** RETIREMENT SYSTEM — MEMBERSHIP — MILITARY DEPARTMENT **** THOSE PERSONS EMPLOYED BY THE MILITARY DEPARTMENT WHO ARE NOT ELIGIBLE TO BECOME FEDERAL EMPLOYEES UNDER PUB. L. NO. 90-486 (AUGUST 13, 1968) AND WHO ARE NOW PARTICIPATING MEMBERS OF THE PUBLIC EMPLOYEES RETIREMENT SYSTEM, ARE NOT AFFECTED BY PUB. L. NO. 90-486 (AUGUST 13, 1968) AND THEREFORE MUST REMAIN UNDER THE
PUBLIC EMPLOYEES RETIREMENT SYSTEM.  THE PUBLIC EMPLOYEES RETIREMENT SYSTEM, ACTING THROUGH ITS BOARD OF TRUSTEES BY VIRTUE OF THE AUTHORITY VESTED IN IT UNDER TITLE 74 O.S. 1968 Supp., 909 [74-909](1), MUST GIVE THE TECHNICIANS OF THE MILITARY DEPARTMENT WHO ARE NOW PARTICIPATING MEMBERS IN THE STATE RETIREMENT SYSTEM, AFFECTED BY PUB. L. NO. 90-486 (AUGUST 13, 1968), THE OPTION OF ELECTING TO REMAIN IN THE SYSTEM IN LIEU OF MEMBERSHIP IN THE FEDERAL CIVIL SERVICE RETIREMENT PLAN. OPINION NO. 68-344 IS WITHDRAWN (W. HOWARD O'BRYAN, JR.)